Citation Nr: 9903671	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1948 to 
January 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from an adverse May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

This case was previously before the Board in July 1996 at 
which time it was remanded for further evidentiary 
development.  Those actions have been completed now and this 
case is properly before the Board for adjudication upon the 
merits.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2. There was an increase in severity of the veteran's 
preexisting bilateral pes planus in service, which was not 
due to the natural progress of the condition, in the 
development of sensory deficits.

3.  The veteran's current low back disability is associated 
with back injury during service. 


CONCLUSIONS OF LAW

1.  Bilateral pes planus was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 
38 C.F.R. § 3.306(b)(1) (1998).

2.  Low back disability was incurred in military service. 
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claims are well grounded 
and adequately developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131.  Service connection 
connotes many factors but basically it means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity in 
service.  This includes medical facts and principles, which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Consideration will be given to the 
circumstances, conditions, and hardships of service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In this case, the service medical records reflect that the 
veteran's spine and extremities were clinically evaluated as 
normal during his November 1948 entrance examination.  In 
February 1950, the veteran was treated for "2nd [sic] flat 
foot with tendency toward pronation, left foot.  Ortho 
consult."  The veteran's June 1950 separation examination 
reflects that his spine and feet were normal.  No record 
reflecting any orthopedic treatment during service is 
included in the claims file.  

Of record is a July 1961 VA examination, for an unrelated 
ailment, wherein the veteran reported a history of a back 
injury in service.  He stated that he was thrown from a jeep 
and fell into an embankment.  He complained that his back was 
sore.  

The veteran filed his original claims for service connection 
for bilateral pes planus and low back disability in April 
1992.  In support of his claims, he submitted private medical 
records from June 1989 to April 1990, which reflect treatment 
for various disabilities.  

In June 1989, the veteran reported a history of two low back 
accidents; the first on April 14, 1989 and the second on 
April 18, 1989.  He reported a prior medical history of a low 
back pinched nerve.  During a July 1989 outpatient work-up 
history, the veteran reported an April 1989 low back injury.  
He denied any pervious history of a low back condition.  The 
examiner noted persistent low back pain of uncertain 
etiology.  In July 1989, the veteran complained of occasional 
pain radiating down his back into his legs.  After EMG 
testing, the examiner noted that the veteran had mild spinal 
stenosis, which was very minimally symptomatic.  July 1989 
low back x-rays revealed moderate circumferential sac 
stenosis at L4-5 which could affect both L5 nerve roots as 
they exit the thecal sac and minimal annulata bulging at L3-4 
and L5-S1 without apparent affect on adjacent structures.  
August 1989 feet x-rays revealed bilateral pes planus and 
eversion, more severe on the left than on the right.  In 
September 1989, the veteran was told that there was nothing 
short of surgery that could be done for his painful feet.  He 
was fitted for inserts and special shoes.    In December 
1989, the veteran was treated for pes planus and increased 
low back pian. 

In a May 1992 rating action, the RO denied entitlement to 
service connection for flat feet and low back disability.  
The veteran filed a timely notice of disagreement (NOD) in 
August 1992 and perfected his appeal in September 1992.  

During his October 1992 RO hearing, the veteran testified 
that he injured his back during service twice.  He stated 
that he injured his back when he fell off of a motor scooter 
while stationed in Guam.  He stated that he thought that the 
accident occurred in the last part of 1948 or the beginning 
on 1949.  He stated that he told his commander that he hurt 
his back and was told to take some aspirin.  He described an 
atmosphere in the military where soldiers where encouraged 
not to seek medical treatment but rather we told to take a 
hot shower and aspirin.  He stated that he re-injured his 
back while working at the naval supply depot in 1949.  He 
stated that part of an aircraft engine fell on him and that 
he was knocked to the ground.  He stated that he was not 
allowed to seek treatment because his company was being 
considered for a safety award.  He reported that many years 
after service, in 1989, he re-injured his back and was told 
he had a back muscle sprain.  He stated that during a 1990 or 
1991 MRI, he was told that an old injury was causing his 
pain.  He testified that he experienced back pain off and on 
after service with periods of more severe low back pain.  

The veteran testified that he had flat feet since birth.  He 
stated that he was born during the depression and that he did 
not have enough milk to build strong bones.  He stated that 
he entered service with flat feet and that the rigorous 
physical training and exercise exacerbated his disability.  
He described using socks and wet toilet paper to fashion 
makeshift inserts to build up his arch support.  He stated 
that he experienced bilateral foot pain after service but did 
not seek treatment.  He began to seek treatment for his foot 
complaints approximately in 1989.  He also, complained that 
his flat feet led to poor ankles and severe ankle pain.

In December 1992, the veteran's private examiner provided a 
statement that reflected that the veteran had an on-the-job 
back injury in 1989 which was an aggravation of  a 
preexisting condition.  The examiner noted that the findings 
were perfectly consistent with a back injury in 1948 while 
the veteran was in service.

In his May 1993 decision, the RO denied entitlement to 
service connection for bilateral pes planus and a low back 
injury.   Of record are two lay statements from R. Benjamin 
wherein she states that she accompanied the veteran to his 
medical appointments. 

Also, of record are VA outpatient treatment records from May 
1987 to July 1988 which reveal treatment for various 
disabilities including chronic foot and ankle pain and flat 
feet. 

The case was subsequently forwarded to the Board for 
adjudication upon the merits.  In a July 1996 Remand, the 
Board requested additional evidentiary development and 
medical examination.

During a June 1997 VA examination, the examiner indicated 
that the veteran's claims file was available and reviewed by 
the examiner.  The veteran reported that he had had mildly 
flat feet at the time of entry into service but that he was 
asymptomatic.  During service he was required to march 
repetitively, wear improperly fitted shoes, and run.  He 
stated that he began to develop more marked deformity and 
pain in his arches.  He reported that his symptoms were so 
bad that he built his own pads for his boots.  He reported 
that the miliary did not help him with medication or 
orthotics.  He noted that he was placed on restricted 
activity.  He stated that over the years, his symptoms 
continued and increased in severity.  The examiner noted that 
the veteran's private medical records reflected conservative 
treatment for bilateral foot pain.  The veteran complained of 
current midfoot pain, greater on the left than on the right, 
with deformity, difficulty-wearing shoes, difficulty standing 
for prolonged periods of time, and generally poor functioning 
of the feet.

Regarding his back, the veteran reported that he injured it 
in 1949 when he ran a motor scooter into a hole during a 
shelling episode in Guam.  He stated that he reported the 
accident to his commander but was told to take aspirin and 
not to worry about it.  Since that time, he stated that he 
suffered from back pain.  He also, reported two work-related 
back injuries, one lifting and one bending, which aggravated 
his back condition.  He stated that he had been treated 
conservatively for his back complaints with rest, medicine, 
and therapy.  He described his back pain as "hurting like 
hell."  He reported morning stiffness and an inability to 
bend fully at all times.  He denied neurologic symptoms such 
as numbness or tingling in the lower extremities.  He denied 
any history of back surgery.

Upon examination of the feet, the examiner noted bilateral 
pes planus.  The pes planus in the left foot was severe with 
midfoot bony structures causing convex deformity of the 
medial plantar skin when loaded (when weightbearing).  The 
midfoot malalignment was moderate on the right foot with the 
medial midfoot structures on the floor when loaded but, not 
deformed beyond flat and correct towards normal medial arch 
when unloaded (when the veteran was not standing).  On the 
left, the forefoot malalignment was pronounced with the 
medial metatarsal lateral to the right foot, the forefoot 
malalignment was moderate with the medial metatarsal at the 
weightbearing line passively correctable.

On the left, the weightbearing axis of the Achilles tendon 
was in marked valgus in excess of 15 degrees and not 
passively correctable.  The left side showed moderate 
malalignment with a valgus of more than 10 degrees but 
passively correctable.  There were callosities over the 
navicularis bilaterally.  There was marked hind foot valgus 
on the left greater than the right, and there was loss of 
subtalar motion on the left, as compared to the right.  The 
veteran was unable to single or double toe raise on either 
side and his heel did not correct from the valgus position on 
either side into the normal varus position.

Regarding his lumbar spine, the examiner noted some 
restriction of range of motion.  The veteran exhibited 
forward flexion to 60-65 degrees, backward extension to 20-25 
degrees, lateral bending to 20 degrees, bilaterally, and 
rotation to 25-30 degrees, bilaterally.  There was a moderate 
loss of the lumbar lordosis and there was some spasm and 
tenderness noted on both the right and the left paralumbar 
musculature.  The SI joints were not particularly tender to 
palpation.  The examiner was unable to elicit any focal 
neurologic deficits, such as motor or sensory loss.  The 
veteran exhibited normal reflexes at the knees and ankles.  
He had a negative seated and supine straight leg sign, 
bilaterally.

X-rays of the veteran's feet revealed bilateral pes planus 
deformity, with mild degenerative changes.  X-rays of the 
lumbosacral spine revealed minimal degenerative changes.  The 
examiner's diagnostic impressions included advance pes planus 
in the left foot and moderate pes planus in the right foot 
with degenerative changes noted on x-ray and chronic low back 
strain with minimal mild degenerative changes on x-ray.  The 
examiner opined that the etiology of the low back pain was 
related to both the in-service injury that the veteran 
reported and the work-related injuries.  The examiner also, 
noted that it appeared that the veteran had some flat foot 
disability prior to service.  He noted that the in-service 
activities, as reported by the veteran, exacerbated the pes 
planus condition significantly.  The examiner noted that the 
current pes planus was related to the pes planus noted in 
service and that it appeared to be a largely acquired 
condition.  The examiner opined that the veteran's bilateral 
pes planus underwent an increase in severity during service.  
He did note however, that he was unable to assess the degree 
of increase.

In November 1996 and August 1997 statements to the RO, the 
veteran's private medical examiner, E. M. Fitzgerald, M.D., 
P.C., noted that his 1992 findings of facts indicating that 
the veteran's current back disability were consistent with a 
back injury in 1948, were based upon the veteran's 
recollection.  In his November 1996 statement, the examiner 
noted that he had reviewed the veteran's medical records, 
provided by the RO, and concluded that no contemporaneous 
evidence of a back injury in service existed and that the 
medical record did not support the claim for back injury.

In a December 1997 addendum to his June 1997 examination, the 
VA examiner noted that he had re-reviewed the veteran's claim 
filed and medical evidence and sought to clarify his earlier 
diagnoses.  The examiner noted that his determination that 
the veteran's pes planus was exacerbated during service was 
based upon the veteran's reported history.  No medical 
records directly related to his pes planus were found.  The 
examiner recalled that the veteran reported a preexisting 
flat foot disorder that was asymptomatic prior to service 
but, worsened during service with marching, running, and 
other service-related activities.  The examiner noted that 
absent any evidence to the contrary, it continued to be his 
opinion that the service activities increased the severity of 
the veteran's pes planus.

Regarding the veteran's low back disability, the examiner 
noted the presence of extensive evidence from private 
examiners.  He noted that the veteran's private examiner 
reported that the veteran suffered an extensive injury to his 
lumbar spine while in service that was somewhat aggravated by 
a post-service on-the-job injury.

The Board has reviewed the record in its entirety.  With 
regard to the veteran's claim for service connection for 
bilateral pes planus, the service medical records do not 
reflect pes planus at the time he entered service.  However, 
the veteran provided extensive testimony at his October 1992 
RO hearing, that he was born with flat feet and that the lack 
of milk and a proper diet during his childhood continued his 
flat foot disability.  The veteran testified that he suffered 
from bilateral flat feet prior to service, that they were 
aggravated during service due to rigorous exercise, and that 
his problems persisted after service.  The Board notes that 
acceptable lay evidence may constitute competent evidence 
when it comes to describing symptoms or manifestations of a 
disease.  Espiritu v. Derwinski, 1 Vet. App. 492, 494 (1992).

The evidence shows that in 1950, two years after enlistment, 
the veteran complained of flat feet.  An orthopedic 
consultation was orders but, as the veteran explained, was 
never conducted because he was transferred.  The post-service 
medical evidence shows reveals treatment for his bilateral 
flat feet.  During a June 1997 VA examination, the examiner 
recounted the veteran's history of bilateral pes planus.  X-
rays revealed advance pes planus in the left foot and 
moderate pes planus in the right foot with degenerative 
changes.  The examiner opined that the service-connected 
activities exacerbated the veteran's pes planus 
significantly.  He noted that the veteran's pes planus 
appeared to be primarily an acquired condition and that it 
was related to service.  In a December 1997 addendum, the 
examiner noted that he had re-reviewed the veteran's medical 
evidence and continued to assert that, without any evidence 
to the contrary, that the in-service activities increased the 
severity of the veteran's bilateral pes planus.    

The Board concludes in this case that the veteran's 
statements of a preservice flat foot disability rebuts the 
presumption of sound condition for the purposes of 
establishing a well grounded claim based on aggravation and 
the remaining question for such purposes would be whether 
evidence has been presented or secured sufficient to raise 
the presumption of aggravation in service of the preexisting 
flat foot disability by showing an increase in severity of 
that condition during service.  See Laposky v. Brown, 4 Vet. 
App. 331 (1993) (holding that, when claiming entitlement to 
service connection based on aggravation of a preexisting 
condition, a veteran is not required to establish a causal 
link between his military service and the deterioration of 
his preservice disability but must show only that the 
aggravation occurred in service).  In regard to this element 
of the claim, the Board finds that sufficient medical 
evidence has been presented or secured to render plausible a 
claim that a preexisting flat foot disability underwent an 
increase in severity during service.  Based on the facts of 
this case, the Board concludes that aggravation of the pre-
service disability occurred in service, and that service 
connection for bilateral pes planus is warranted. 38 C.F.R. § 
3.306(b)(1).

Regarding the veteran's claim for service connection for low 
back disability, the Board accepts the veteran's testimony as 
to being injured in service as true for the purpose of 
establishing a well-grounded claim.  The Board also accepts 
the veteran's statements as to the current symptomatology 
that he experiences in his low back as true for the purposes 
of establishing a well-grounded claim.  In this regard, the 
Board notes that, although lay evidence is not cognizable 
with regard to matters requiring medical knowledge such as 
rendering a medical diagnosis or expressing an opinion as to 
the cause of a disability, acceptable lay evidence may 
constitute competent evidence when it comes to describing 
symptoms or manifestations of a disease.  Espiritu v. 
Derwinski, 1 Vet.App. 492, 494 (1992), with Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).

The claims file reflects that the veteran reported a back 
injury in service during a July 1961 VA examination.  The 
private medical records from June 1989 to August 1997 reflect 
treatment for low back pain.  In December 1992, the veteran's 
private examiner noted that the veteran suffered an on-the-
job injury in 1989, which was an aggravation of a pre-
existing condition.  The examiner noted that the findings 
were perfectly consistent with a back injury in 1948 while 
the veteran was in service.  After the July 1996 Board 
Remand, the private examiner clarified his opinion that the 
veteran's symptoms were consistent with a prior back injury.  
He noted that he did not make a finding that the veteran's 
present complaints stemmed from a prior injury in service.  
The examiner carefully explained that he based his opinion on 
the veteran's recitation of a history of back injury in 
service.  He noted that he would need to review the veteran's 
medical records from the 1950's in order to make a more 
specific finding.

During a June 1997 VA examination, the veteran recalled his 
history of back injuries for the examiner.  The examiner 
noted that the veteran's lumbosacral x-rays revealed minimal 
degenerative changes.  After examination, the examiner's 
impression was chronic low back strain with minimal mild 
degenerative changes.  The examiner opined that the veteran's 
present low back disability was related to both the in-
service injury and the post-service injury.  He noted that 
both injuries contributed to the veteran's chronic back 
disorder.

In an August 1997 statement to the RO, the veteran's private 
examiner noted that he had reviewed the veteran's service 
medical records in addition to his post-service medical 
records.  He noted that there was no contemporaneous evidence 
in the medical record of a back injury in service.  He noted 
that the only evidence of an in-service back injury was the 
veteran's recollection.

The VA examiner provided an addendum to his June 1997 
examination in December 1997.  He noted that extensive 
private evidence existed of treatment for low back problems.  
He reiterated the private examiner's statement that the 
veteran had significant injury to his lumbar spine while he 
was in service and that this was somewhat aggravated by his 
on-the-job injury.

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. 141, 143 (1992).  In the instant case, 
evidence has been presented which reflects significant 
private treatment for post-service back injuries and 
complaints.  A November 1996 private examiner's opinion 
reflects that the veteran's symptomatology was consistent 
with a back injury in 1948 but did not note that it stemmed 
from a back injury.  In June 1997, a VA examiner noted that 
veteran's present chronic low back strain with minimal mild 
degenerative changes was related to both the in-service 
injury and post-service injury in 1989.  The veteran's 
private examiner clarified in August 1997 that he based his 
prior findings on the veteran's account of his prior injuries 
and that after review of the veteran's medical records, 
including service medical records, that the contemporaneous 
medical record did not support the claim for a back injury.  
In a December 1997 addendum, the VA examiner discussed the 
private examiner's findings and reiterated that a significant 
injury to the lumbar spine had occurred while the veteran was 
in service and that it was somewhat aggravated by the on-the-
job injury. The clinical evidence is in relative equipoise as 
to whether entitlement to service connection for low back 
disability is appropriate and as such, the benefit of the 
doubt doctrine is applicable, and the benefit of doubt is in 
favor of the veteran.  Therefore, service connection for low 
back disability is warranted.



ORDER

Service connection for bilateral pes planus is granted.

Service connection for low back disability is granted. 


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

